Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 1/28/2021 has been entered
Claims 1-8 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Qiu (US 2008/0144605) in view of Khello (US 2003/0007482).

Regarding Claim 1, Qiu teaches a call management method of managing calls in a voice over IP (VoIP) network, the method being performed by a session initiation protocol (SIP) proxy and comprising (Qiu, Fig 1, paragraph 34, the VoIP devices 105-108 can perform a SIP registration as a heart-beat exchange with the edge devices 125-128): 

obtaining from a database the address of at least one VoIP platform associated with the VoIP terminal (Qiu, Fig 1, paragraph 31, the edge devices 125-128 are communicatively coupled to one or more call serving offices 115, 116, an edge device 125-128 selects a call serving office 115,116 (or a call server module 120A-D implemented in call serving office 115, 116) based on one or more policies 160, hence the policies would be considered a database and the representation or indication of the selected call serving office would be considered an address of the call serving office, Fig 3, paragraph 56, policy 160 of Fig 3 contains a prioritized listing of possible call serving offices); 
registering the SIP proxy with a VoIP platform of the at least one voice over IP platform (Qiu, Fig 1, paragraph 35, when a VoIP device 105-108 attempts to send a SIP REGISTER and/or SIP INVITE message to a particular call server module 120 A-D, the 


    PNG
    media_image1.png
    480
    820
    media_image1.png
    Greyscale

Qiu does not explicitly teach the below limitation:

However Khello teaches the below limitation:
sending a request to a number portability server configured to manage incoming calls to the VoIP terminal, the request causing the server to associate the telephone number of the VoIP terminal with a routing prefix associated with the VoIP platform (Khello, Fig 4, in step 42 of telephone number resolution  process 40, a telephone number for entity “B” is received by a server to be resolved into a corresponding IP address, this server would correspond to the edge device or proxy in Qiu, in step 44 the server consults a telephone number portability database to determine a network operator currently serving B, paragraph 54, the present invention may be used to establish multimedia or other communications session that includes VoIP);

    PNG
    media_image2.png
    343
    368
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Qiu by adding using a 

Regarding Claim 2, Qiu and Khello further teach wherein obtaining from a database the address of at least one VoIP platform associated with the VoIP terminal comprises obtaining from the database the address of a nominal VoIP platform and the address of at least one backup VoIP platform associated with the VoIP terminal, registering the SIP proxy being performed in preferred manner with the nominal VoIP platform, and in the event of a failure, with a backup VoIP platform of the at least one-backup VoIP platforms in a priority order associated with the at least one backup VoIP platform (Qiu, Fig 1, paragraph 32, an edge device 125-128 includes one or more policies 160 , based upon the policy 160 an edge device 125-128 selects a call serving office 115,116 and/or a call server module 120 A-D, if a call server module 120A-D or call serving office 115,116 is unavailable, an edge device 125-128 can reconnect the VoIP devices 105-108 to another call serving office 115,116 or another call server module, Fig 3, paragraph 56, policy 160 of Fig 3 contains a prioritized listing of possible call serving offices).

Regarding Claim 3, Qiu and Khello further teach further comprising: 

registering the SIP proxy with a backup VoIP platform of the at least one-backup VoIP platforms in the priority order (Qiu, Fig 1, paragraph 32, if a call server module 120A-D or call serving office 115,116 is unavailable, an edge device 125-128 can reconnect the VoIP devices 105-108 to another call serving office 115,116 or another call server module, paragraph 35, if the call server module 120A-D or call serving office 115, 116 has been identified as unavailable, if the sending device has a valid registration, the edge device then sends the SIP REGISTER/INVITE message to a different call server module or call serving office, Fig 3, paragraph 56, policy 160 of Fig 3 contains a prioritized listing of possible call serving offices); and 
sending a request to the number portability server requesting the server to associate the telephone number of the VoIP terminal with a routing prefix associated with the backup VoIP platform (Qiu, Fig 1, paragraph 32, if a call server module 120A-D or call serving office 115,116 is unavailable, an edge device 125-128 can reconnect the VoIP devices 105-108 to another call serving office 115,116 or another call server module, Khello, Fig 4, paragraph 34, in step 42 of telephone number resolution  process 40, a telephone number for entity “B” is received by a server to be resolved into a 

Regarding Claim 4, Qiu and Khello further teach further comprising: 
detecting a state of normal operation of the nominal VoIP platform (Qiu, Fig 1, paragraph 35, the example edge devices 125-128 track the success and/or failure of communications with the call server modules 120A-D and/or the call serving offices 115, 116); 
waiting until the proxy device is no longer managing a call (Qiu, Fig 1, paragraph 26, the logical identifier assigned to a VoIP device allows the VoIP device to identify and/or communicate with an edge device, and also allows the VoIP device 105-108 to identify another edge device 125-128 when its primary edge device is not accessible, it is interpreted that when the primary edge device is accessible again that the device selector would switch back to the original edge device, accessibility of the edge device can be interpreted as being whether the edge device is busy handling a call); and 
sending a request to the number portability server requesting the server to associate the telephone number of the VoIP terminal with a routing prefix associated with the nominal VoIP platform (Khello, Fig 4, in step 42 of telephone number resolution  process 40, a telephone number for entity “B” is received by a server to be resolved into 

Regarding Claim 5, Qiu and Khello further teach further comprising routing to the VoIP terminal an incoming call for the terminal as received from the VoIP platform with which the proxy device is registered (Qiu, Fig 2, paragraph 32, an edge devices connects VoIP devices to a call server module of the call serving office, paragraph 39, a VoIP device 105-108 receiving an incoming communication session receives a SIP INVITE message via its associated S-CSCF 205, the S-CSCF is part of the call server module of the call serving office).

Regarding Claim 6, Qiu and Khello further teach further comprising: 
receiving a call output by the VoIP terminal (Qiu, Fig 2, paragraph 32, an edge device connects VoIP devices to a call server module of the call serving office, paragraph 39, a VoIP device 105-108 initiating an outgoing telephone call will generate a SIP_ INVITE message which is routed by the VoIP network to its associated S-CSCF 205 which routes and/or assists in establishing a communication path and/or communication session (telephone call) with a called device, the S-CSCF is part of the call server module of the call serving office); and 


Regarding Claim 7, Qiu and Khello further teach a non-transitory computer-readable data medium having stored thereon instructions, which when executed by a processor, cause the processor to perform the call management method of claim 1 (Qiu, Fig 3, 13, paragraph 63, example edge device 125 of Fig 3 may be implemented as coded instructions executed by the processor 1305 of Fig 13).

Regarding Claim 8, Qiu teaches a session initiation protocol (SIP) proxy, comprising (Qiu, Fig 1, paragraph 34, the VoIP devices 105-108 can perform a SIP registration as a heart-beat exchange with the edge devices 125-128): 
a memory (Qiu, Fig 3, 13, paragraph 63, example edge device 125 of Fig 3 may be implemented as coded instructions  executed by the processor 1305 of Fig 13, paragraph 127, the processor executes coded instructions present in main memory of the processor); 
a processor, the processor configured by the memory to (Qiu, Fig 3, 13, paragraph 63, example edge device 125 of Fig 3 may be implemented as coded instructions  executed by the processor 1305 of Fig 13): 
receive a registration request output by a voice over IP (VoIP) terminal to register with the SIP proxy (Qiu, Fig 1, paragraph 29, device selector 155 of VoIP device ); 
obtain from a database the address of at least one VoIP platform associated with the VoIP terminal (Qiu, Fig 1, paragraph 31, the edge devices 125-128 are communicatively coupled to one or more call serving offices 115, 116, an edge device 125-128 selects a call serving office 115,116 (or a call server module 120A-D implemented in call serving office 115, 116) based on one or more policies 160, hence the policies would be considered a database and the representation or indication of the selected call serving office would be considered an address of the call serving office, Fig 3, paragraph 56, policy 160 of Fig 3 contains a prioritized listing of possible call serving offices); 
register the SIP proxy with a VoIP platform of the at least one VoIP platform (Qiu, Fig 1, paragraph 35, when a VoIP device 105-108 attempts to send a SIP REGISTER and/or SIP INVITE message to a particular call server module 120 A-D, the edge device 125-128 handling the response checks if the call server module 120A-D or call serving office 115, 116 has been identified as unavailable, if the sending device has a valid 
Qiu does not explicitly teach the below limitation:
send a request to a number portability server suitable for managing incoming calls to the VoIP terminal, which request causes the server to associate the telephone number of the VoIP terminal with a routing prefix associated with the VoIP platform.
However Khello teaches the below limitation:
send a request to a number portability server suitable for managing incoming calls to the VoIP terminal, which request causes the server to associate the telephone number of the VoIP terminal with a routing prefix associated with the VoIP platform (Khello, Fig 4, in step 42 of telephone number resolution  process 40, a telephone number for entity “B” is received by a server to be resolved into a corresponding IP address, this server would correspond to the edge device or proxy in Qiu, in step 44 the server consults a telephone number portability database to determine a network operator currently serving B, paragraph 54, the present invention may be used to establish multimedia or other communications session that includes VoIP);
.

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
Applicant claims that Qiu does not disclose that the edge device (corresponding to the SIP proxy) receives a registration request output by a VoIP terminal to register with the SIP proxy (Remarks, page 8 paragraph 2).   Applicant argues that Qiu paragraph 29 describes that the VoIP device is able to issue a registration request, but the request is intended only for the VoIP device to register with the call serving office, acting as an intermediary by forwarding the registration request issued by the VoIP device to the call serving office, therefore not triggering any registration of the VoIP device with the edge device (Remarks, page 8 paragraph 3).  Applicant further argues that Qiu paragraph 34 teaching SIP registration referred to as a heartbeat exchange does not constitute a registration with the edge device itself, but rather appears to be a confirmation that the registration with the call server modules remains in place without the need for a redundant communication with the call server modules (Remarks, page 9 paragraph 1).  However, paragraph 26 of Qiu describes that based upon a logical identifier 
Applicant further argues that Qiu does not teach the registration of the edge device (SIP proxy) with the call serving office (VoIP platform) because the edge device only acts as an intermediary (Remarks, page 9 paragraph 2). However, as per Fig 3, paragraph 61 of Qiu, the server connectivity controller 340 tracks messages to call serving offices and corresponding offices to determine availability, and in paragraph 56 of Qiu discloses policy 160 which contains a prioritized listing of possible call serving offices, hence there is registration between the edge device and the call serving offices.  Fig 9A-9C represent data structures that may be used to 
Applicant argues that Khello does not teach “sending a request to a number portability server configured to manage incoming calls to the VoIP terminal, the request causing the server to associate the telephone number of the VoIP terminal with a routing prefix associated with the VoIP platform (Remarks, page 9 paragraph 3).  However Khello teaches a in Fig 4, paragraph 34, in step 42 a telephone number for entity “B” is received by a server to be resolved into a corresponding IP address, in step 44, the server consults a telephone number portability database to determine a network, and in step 46 uses the network identifier in the process of resolving the telephone number into a corresponding IP address.  Hence the server of Khello would correspond to the edge device of Qiu, and provides means for the edge device to resolve a phone number into an IP address for a VoIP network.    Applicant argues that Khello does not mention a SIP proxy device or edge device, however Qiu teaches the SIP proxy or edge device.  Applicant argues that the server of Khello is not a terminal number portability server, however the above paragraph 34 references a number portability database.   Applicant argues that the prefix used in Khello is a NRP prefix rather than a routing prefix associated with a VoIP platform, however paragraph 54 discloses that Khello can also pertain to VoIP.   Therefore Applicant’s arguments are respectfully not persuasive.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412